Title: Caspar Wistar to Thomas Jefferson, 24 February 1817
From: Wistar, Caspar
To: Jefferson, Thomas


          
            Dear Sir
            Philada Feby 24–1817—
          
          Permit me to present to you the Bearer Dr Stevenson, a very interesting young gentleman of New York, who is about to embark for Europe but makes a previous visit to the Southward. He has lately returned from Lake Superior & can give you a good account of what he has seen on his Journey, & also of the present state of public sentiment in New York. I hope to receive by his return an agreeable account of the continuance of your health & happiness, & with the warmest wishes for the welfare of your numerous family, am
          
            Your affectionate friend
            C Wistar—
          
        